
	

113 HR 925 IH: To amend the Diplomatic Security Act to revise the provisions relating to personnel recommendations of the Accountability Review Board under such Act.
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 925
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Perry (for
			 himself, Ms. Meng,
			 Mr. Castro of Texas,
			 Mr. Collins of Georgia,
			 Mr. Cook, Mr. Engel, Mr.
			 McCaul, Mr. Meeks,
			 Mr. Radel,
			 Mr. Royce,
			 Mr. Salmon,
			 Mr. Vargas, and
			 Mr. Yoho) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Diplomatic Security Act to revise the
		  provisions relating to personnel recommendations of the Accountability Review
		  Board under such Act.
	
	
		1.Revision of provisions
			 relating to personnel recommendations of Accountability Review Board
			(a)In
			 generalSection 304(c) of the
			 Diplomatic Security Act (22 U.S.C. 4834(c)) is amended—
				(1)in the matter
			 preceding paragraph (1)—
					(A)by striking
			 Whenever and inserting If; and
					(B)by striking
			 has breached the duty of that individual and inserting
			 has engaged in misconduct or unsatisfactorily performed the duties of
			 employment of that individual, and such misconduct or unsatisfactory
			 performance has significantly contributed to the serious injury, loss of life,
			 or significant destruction of property, or the serious breach of security that
			 is the subject of the Board’s examination as described in subsection
			 (a);
					(2)in paragraph (2),
			 by striking finding each place it appears and inserting
			 findings; and
				(3)in the matter
			 following paragraph (3)—
					(A)by striking
			 has breached a duty of that individual and inserting has
			 unsatisfactorily performed the duties of employment of that individual;
			 and
					(B)by inserting
			 of employment after performance of the
			 duties.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to any case of an Accountability Review Board that is convened under
			 section 301 of the Diplomatic Security Act (22 U.S.C. 4831) on or after the
			 date of the enactment of this Act.
			
